Citation Nr: 0719548	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  06-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
September 1969.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran testified at a 
Board videoconference hearing in December 2006.   

The veteran submitted an additional lay statement at the time 
of the December 2006 videoconference hearing.  The submission 
of such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran.  As this evidence was 
submitted at a hearing, its submission is automatically 
deemed as timely.  See 38 C.F.R. § 1304(a) (2006); see also 
Chairman's Memorandum No. 01-05-09 (May 25, 2005).  The Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  In any event, per the discussion 
below, the benefit the veteran seeks is granted in this 
decision.   


FINDING OF FACT

There is competent evidence showing that the veteran has 
tinnitus that is related to acoustic noise trauma sustained 
during his period of active service from October 1966 to 
September 1969. 


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, May 2005 and 
October 2005 VA audiology examinations reveal a current 
diagnosis of tinnitus.  

The veteran contends that he has experienced tinnitus with 
constant ringing in the ears since military service.  The 
veteran served in Vietnam as an artillery executive officer.  
Such a fact is found to provide evidence in support of this 
claim. 

He indicated at the videoconference hearing that he was 
exposed to 10,000 rounds a week of artillery noise without 
hearing protection.  He admits that he never complained about 
his tinnitus to any medical personnel during service.  
Service records are negative for tinnitus.   

The veteran is currently service connected for bilateral 
hearing loss due to acoustic trauma during service.  The 
Board also finds that the veteran's statements are credible 
regarding his in-service noise exposure.  Thus, there is 
sufficient evidence of acoustic trauma during service.   

Post-service, the veteran underwent VA audiology and ears, 
nose, and throat examinations in September and October of 
1976.  Although these examinations documented bilateral 
hearing loss and otitis media, there was no complaint, 
treatment, or diagnosis of tinnitus or ringing in the ears.  
The veteran indicated at the hearing that he did not mention 
ringing in the ears to medical personnel because he did not 
know what tinnitus was at that time.  However, he submitted a 
December 2006 lay statement from his wife who stated that the 
veteran reported hearing ringing in the ears to her right 
after discharge from service.  

In this regard, the Board emphasizes that the veteran and his 
wife are competent to describe and report symptoms or 
features of a medical condition.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

Overall, the lay statements and testimony of the veteran and 
his wife regarding symptoms of tinnitus a short time after 
discharge appear credible, and provide evidence in support of 
his claim.    

With regard to a nexus to service, the October 2005 VA 
examiner opined that the veteran's current tinnitus "is less 
likely as not caused by or a result of acoustic trauma in 
service."  The examiner went on to explain that this 
conclusion was based on the fact that tinnitus was not 
reported or diagnosed by VA examiners in 1976, approximately 
seven years after discharge from service.  Notwithstanding 
these statements, the examiner then added that "[i]f it were 
not for the negative ENT evaluation, the examiner would have 
opined that the symptom was probably service related."  
Thus, the examination's opinion is rather equivocal.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board finds that the veteran and his wife's recent 
statements and testimony regarding the existence of symptoms 
of tinnitus shortly after discharge are credible, despite the 
lack of medical evidence of tinnitus during service or for 
many years thereafter.  There is also clear evidence of in-
service acoustic trauma.  In addition, the fact that the 
veteran is service connected for hearing loss due to in-
service acoustic trauma is also significant.  

The VA examination and opinion, as a whole, is too equivocal 
to overcome this evidence.  As such, the Board finds that 
there is an approximate balance of the positive and negative 
evidence.  Consequently, the evidence is in relative 
equipoise, such that doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for tinnitus is granted.

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Service connection for tinnitus is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


